 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
EXHIBIT 10
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
 
This Agreement is made December 3, 2013, effective as of October 1, 2011,
between Altex Industries, Inc. (the "Company") and Steven H. Cardin ("Cardin").
 
 
Whereas, the Company and Cardin entered into an employment agreement effective
October 1, 1989 (the “89 Agreement”), and
 
 
Whereas, the 89 Agreement has been amended from time to time by action of the
Board of Directors of the Company as documented in the minutes of the Board of
Directors, and
 
 
Whereas, the Company and Cardin wish to reflect the amendments to the 89
Agreement by executing this amended and restated employment agreement,
 
 
Now, therefore, in consideration of the mutual promises and agreements contained
herein, it is agreed that:
 
 
1. Nature of Employment; Term of Employment. The Company shall employ Cardin,
and Cardin shall serve the Company and its subsidiary corporations (collectively
referred to herein as the "Business") as an employee, upon the terms and
conditions contained herein, for a term commencing as of the effective date of
this Agreement and continuing until October 1, 2016, which term shall thereafter
automatically be renewed for successive 12-month periods unless either Cardin or
the Company shall give the other notice (a "Nonrenewal Notice") to the contrary
at least six months prior to the commencement of any such 12-month period.
Cardin agrees to devote such working time, energy, and efforts to the business
of the Company as shall be reasonably necessary for the performance of his
duties hereunder during the term of his employment with the Company, provided,
however, that his primary endeavor shall be that of President and Chief
Executive Officer of the Company. Notwithstanding anything to the contrary
contained herein, Cardin shall not be prevented from investing and managing his
assets and from undertaking civic or charitable endeavors in such form or manner
as will not unreasonably interfere with the services to be rendered by him
hereunder.
 
 
2. Duties and Powers as Employee; Location. Cardin shall be the President and
Chief Executive Officer of the Company and shall have the duties, powers, and
responsibilities attendant to the office of President and Chief Executive
Officer of the Company. The Company acknowledges that Cardin divides his time
among Denver, Colorado, Breckenridge, Colorado, and Prince Edward Island,
Canada. Cardin shall be permitted to perform his duties at any time in any
location, in his sole and absolute subjective discretion, provided, however,
that at no time shall he perform his duties in a location that materially
impairs his effectiveness or causes the Business to incur material unnecessary
expense.
 
 
3. Compensation.
 
 
a. As compensation for the services to be rendered by Cardin during the term of
his employment with the Company, the Company shall pay or cause to be paid to
Cardin a minimum annual base salary of $200,000.00, payable in 24 equal
bimonthly installments. Cardin’s annual base salary shall increase effective
October 1 of each year by 3% of Cardin's annual base salary in effect
immediately preceding such October 1.
 
 
b. In addition to the foregoing annual base salary, the Company shall pay or
cause to be paid to Cardin an annual bonus of no less than 20% of the Company's
earnings before tax, payable within 120 days after the end of each of the
Company's fiscal years beginning during the term of Cardin's employment
hereunder, regardless of whether such payment date falls outside of the term of
this Agreement, in either cash or common stock of the Company at then fair
market value, in whichever form Cardin may elect.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Expenses. Cardin shall be promptly reimbursed for all expenditures he makes
on behalf of the Company for which he supplies reasonable documentation.
 
 
5. Fringe Benefits. Cardin shall receive benefits, in addition to the
compensation provided for herein, during his term of employment with the Company
not less than those substantially equivalent to those granted to other
executives or employees of the Business, provided, however, that such benefits
shall at all times be at least equal to those benefits Cardin is receiving as of
the date hereof. Such benefits, including, but not limited to, medical and
long-term care insurance, shall be provided to Cardin without charge to him and
shall be increased in accordance with increases in such benefits granted to
other executives or employees of the Business.
 
 
6. Office Facilities. The Company shall provide Cardin with an office,
furniture, computer equipment, office supplies, telecommunications equipment,
internet connections and devices, and clerical assistance appropriate to the
President and Chief Executive Officer.
 
 
7. Termination.
 
 
a. The Company shall have the right to terminate Cardin's employment pursuant to
this Agreement only for (i) Permanent Disability, as hereinafter defined,
pursuant to Subparagraph 7.b. hereof or for (ii) Cause, as hereinafter defined,
pursuant to Subparagraph 7.c. hereof. Cardin shall have the right to terminate
his employment pursuant to this Agreement upon 30 days written notice to the
Company in the event that (a) the Company shall fail to make any payment due to
Cardin under this Agreement, (b) the Company shall fail to perform any other
covenant or agreement to be performed by it hereunder, or (c) the Company shall
take any action prohibited by this Agreement, provided, however, that the
Company shall have the right to cure such breach of this Agreement within 10
days of receipt of notice of Cardin's intent to terminate his employment
pursuant to this Agreement.
 
 
b. The Company shall have the right to terminate Cardin's employment pursuant to
this Agreement for Permanent Disability, as hereinafter defined, only in
accordance with the provisions of this Subparagraph 7.b. In the event of
Cardin's Permanent Disability, as hereinafter defined, the Company shall have
the right to terminate Cardin's employment pursuant to this Agreement by giving
not less than 30 days written notice to Cardin. As used herein, the term
"Permanent Disability" shall mean, and be limited to, any illness, injury, or
other physical or mental disability that prevents Cardin from performing his
duties on behalf of the Company, as provided for herein, for a continuous period
in excess of 180 days. Such termination shall require a good faith determination
by at least a two-thirds majority of the Company's Board of Directors that the
termination of this Agreement is necessary for Permanent Disability. In the
event of termination for such Permanent Disability, the Company agrees (i) to
pay or cause to be paid to Cardin a total sum, payable in 24 equal monthly
installments, equal to 50% of the base salary to which he would have been
entitled had he performed his duties for the Company for a period of two years
after his termination, less the amount of any disability insurance benefits he
received under policies maintained by the Company for his benefit, and (ii) to
continue to provide Cardin with all fringe benefits being provided to him
pursuant to Paragraph 5. hereof at the time of Cardin's Permanent Disability for
a period of two years following such Permanent Disability.
 
 
c. The Company shall have the right to terminate Cardin's employment pursuant to
this Agreement for Cause, as hereinafter defined, only in accordance with the
provisions of this Subparagraph 7.c. Such termination shall require a good faith
determination by at least a two-thirds majority of the Company's Board of
Directors that the termination of this Agreement is necessary for Cause. As used
in this Agreement, the term "Cause" shall mean and be limited to: (i) the
conviction of Cardin for a felony under state or federal law, or the equivalent
under foreign law, which, in the opinion of at least a two­ thirds majority of
the Board of Directors of the Company, has a material adverse effect on the
Company or on the ability of Cardin to perform his duties hereunder, unless
Cardin performed the acts underlying such felony in good faith and in a manner
Cardin reasonably believed to be in or not opposed to the best interests of the
Company; or (ii) the material breach by Cardin of the provisions of this
Agreement; provided, however, that the Company shall have given Cardin written
notice (a) that at least a two-thirds majority of the Board of Directors has
made a good faith determination that there has been a material breach by Cardin
of the provisions of this Agreement, (b) specifying such breach, and (c)
permitting Cardin to cure such breach within a period of 30 days after receipt
of such notice.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Special Severance Payment.
 
 
a. If, subsequent to a Change in Control, as hereinafter defined, Cardin's
Circumstances of Employment, as hereinafter defined, shall have changed, Cardin
shall have the right to terminate his employment pursuant to this Agreement by
written notice to the Company specifying the event relied on for such
termination.
 
 
b. In the event Cardin terminates his employment pursuant to Subparagraph 7.a.
or 8.a. of this Agreement, or if the Company shall terminate Cardin's employment
in breach of this Agreement, then the Company shall pay to Cardin, within 15
days of such termination, in cash, the Special Severance Payment, as hereinafter
defined.
 
 
c. A "Change in Control" shall be deemed to occur upon (i) the election of one
or more individuals to the Board of Directors of the Company which election
results in one-third of the Directors of the Company consisting of individuals
who have not been Directors of the Company for at least two years, unless such
individuals have been elected as Directors or nominated for election as
Directors by four-fifths of the Directors of the Company who have been Directors
of the Company for at least two years, (ii) the sale by the Company of all or
substantially all of its assets to any individual, partnership, firm, trust,
corporation, or other similar entity ("Person"), the consolidation of the
Company with any Person, the merger of the Company with any Person as a result
of which merger the Company is not the surviving entity as a publicly-held
corporation, (iii) the sale or transfer of shares of the Company by the Company
and/or any one or more of its shareholders, in one or more transactions, related
or unrelated, to one or more Persons under circumstances whereby any Person,
other than Cardin, and any Person that directly or indirectly controls, or is
controlled by, or is under common control with any other Person, other than
Cardin, shall own, after such sales and transfers, at least twenty percent (20%)
but less than one-half, of the shares of the Company having voting power for the
election of Directors, unless such sale or transfer has been approved in advance
or within sixty days thereafter by four-fifths of the Directors of the Company
who have been Directors of the Company for at least two years, (iv) the sale or
transfer of shares of the Company by the Company and/or any one or more of its
shareholders, in one or more transactions, related or unrelated, to one or more
Persons under circumstances whereby any Person and any Person that directly
controls, or is controlled by, or is under common control with any other Person,
other than Cardin, shall own, after such sales and transfers, at least one-half
of the shares of the Company having voting power for the election of Directors,
or (v) any other transaction or series of transactions, related or unrelated,
with one or more Persons, under circumstances whereby any Person and its
Affiliates, other than Cardin, shall own, after such transaction or series of
transactions, at least one-half of the shares of the Company having voting power
for the election of Directors.
 
 
d. Cardin's "Circumstances of Employment” shall have changed if, in Cardin's
sole and absolute subjective discretion, there shall have occurred any of the
following events: (i) a material reduction or change in Cardin's duties or
responsibilities, or a removal from or failure to be elected to a previously
held position; (ii) a breach by the Company of any provision of this Agreement;
(iii) a reduction in the fringe benefits made available by the Company to
Cardin; (iv) a material diminution in Cardin's status, working conditions, or
economic benefits; (v) any action which materially and adversely affects
Cardin's ability to maximize his annual bonus payable pursuant to Subparagraph
3.b. hereof, including without limitation, the diversion of business from the
Company or the failure of the Company to be adequately capitalized; or (vi) any
action which substantially impairs the prestige or esteem of Cardin in relation
to any other employee of the Business.
 
 
e. The "Special Severance Payment" shall mean a lump sum payment equal to the
sum of (i) the product of two and the total base salary paid to or accrued with
respect to Cardin by the Company pursuant to Subparagraph 3.a. hereof during the
12-month period immediately preceding the termination of Cardin's employment,
(ii) the greater of (a) the product of two and the annual bonus paid to or
accrued with respect to Cardin by the Company pursuant to Subparagraph 3.b.
hereof with respect to the fiscal year of the Company immediately preceding the
fiscal year in which Cardin's employment shall have been terminated and (b) the
product of three and the total base salary paid to or accrued with respect to
Cardin by the Company pursuant to Subparagraph 3.a. hereof during the 12-month
period immediately preceding the termination of Cardin's employment, and (iii)
any other compensation owed to Cardin pursuant to this Agreement at the time of
such termination.
 
 
 
 

--------------------------------------------------------------------------------

 
f. In the event that, as a result of any of the payments or other consideration
provided for or contemplated by this Agreement or otherwise, a tax (an "Excise
Tax") shall be imposed upon Cardin or threatened to be imposed upon Cardin by
virtue of the application of Section 4999(a) of the Internal Revenue Code of
1986 (the "Code") as now in effect or as the same may from time to time be
amended, or any similar provisions of state or local tax law, the Company shall
indemnify and hold Cardin harmless from and against all such taxes (including
additions to tax, penalties, and interest and additional Excise Taxes, whether
applicable to payments pursuant to this Paragraph 8. or payments pursuant to
other provisions of this Agreement) incurred by, or imposed upon, Cardin and all
expenses arising therefrom. Each indemnity payment to be made by the Company
hereunder shall be increased by the amount of all Federal. state, and local tax
liabilities (including additions to tax, penalties and interest, and Excise Tax)
incurred by, or imposed upon, Cardin so that the effect of receiving all such
payments will be such that Cardin shall be held harmless on an after-tax basis
from the amount of all Excise Taxes imposed upon payments made to Cardin by the
Company pursuant to this Agreement and otherwise other than pursuant to this
Subparagraph 8.f. and all taxes, penalties and interest, and Excise Taxes with
respect to payments pursuant to this Subparagraph 8.f. under the laws of all
Federal, state, and local taxing authorities and so that Cardin shall not incur
any out-of-pocket costs or expenses of any kind or nature on account of the
Excise Tax and the receipt of the indemnity payments to be made by the Company
pursuant hereto.
 
 
g. Each indemnity payment to be made to Cardin pursuant to Subparagraph 8.f.
shall be paid within fifteen business days of delivery of a written request (a
"Request”) for such payment to the Company (which request may be made prior to
the time Cardin is required to file a tax return showing a liability for an
Excise Tax or other tax). A Request shall set forth the amount of the indemnity
payment due to Cardin and the manner in which such amount was calculated, and
Cardin shall thereafter submit such other evidence of the indemnity to which
Cardin is entitled as the Company shall reasonably request.
 
 
h. Cardin agrees to notify the Company (i) within fifteen business days of being
informed by a representative of the Internal Revenue Service (the "Service") or
any state or local taxing authority that the Service or such authority intends
to assert that an Excise Tax is or may be payable, (ii) within fifteen business
days of Cardin's receipt of a revenue agent's report (or similar document)
notifying Cardin that an Excise Tax may be imposed, and (iii) within fifteen
business days of Cardin's receipt of a Notice of Deficiency under Section 6212
of the Code or similar provision under state or local law which is based in
whole or in part upon an Excise Tax and/or a payment made to Cardin pursuant to
Subparagraph 8.f.
 
 
i. After receiving any of the aforementioned notices, and subject to Cardin's
right to control any and all administrative and judicial proceedings with
respect to, or arising out of, the examination of Cardin's tax returns, except
as such proceedings relate to an Excise Tax, the Company shall have the right
(i) to examine all pertinent records, files, and other information and
documentation in Cardin's possession or under Cardin's control, (ii) to be
present and to participate in all administrative and judicial proceedings with
respect to an Excise Tax, including the right to appear and act for Cardin at
such proceedings in resisting any contentions made by the Service or a state or
local taxing authority with respect to an Excise Tax and to file any and all
written responses in connection therewith, (iii) to forego any and all
administrative appeals, proceedings, hearings, and conferences with the Service
or a state or local taxing authority with respect to an Excise Tax on Cardin's
behalf, and (iv) to pay any tax increase on Cardin's behalf and to control all
administrative and judicial proceedings with respect to a claim for refund from
the Service or state or local taxing authority with respect to such tax
increase.
 
 
 

--------------------------------------------------------------------------------

 
 
j. The Company shall be solely responsible for all legal, accounting, or other
expenses (whether of Cardin's representatives or the representative of the
Company) incurred in connection with any such administrative or judicial
proceedings insofar as they relate to an Excise Tax or other tax increases
resulting therefrom, and Cardin agrees to execute and file, or cause to be
executed and filed, such instruments and documents, including, without
limitation, waivers, consents, and Powers of Attorneys, as the Company shall
reasonably deem necessary or desirable in order to enable it to exercise the
rights granted to It pursuant to Subparagraph 8.i. hereof.
 
 
k. The liability of the Company shall not be affected by Cardin's failure to
give any notice provided for in Subparagraph 8.h. hereof unless such failure
materially prejudices its ability to defend itself as provided for. Cardin may
not compromise or settle a claim which he is indemnified against hereunder
without the consent of the Company, unless Cardin can establish by a
preponderance of the evidence that the decision of the Company was not made in
the good faith belief that a materially more favorable result could be obtained
by continuing to defend against the claim (or prosecute a claim for refund).
 
 
9. Indemnification. The Company shall take such steps as Cardin shall reasonably
deem necessary, including, but not limited, to obtaining liability insurance, to
indemnify Cardin, to the fullest extent possible, under the provisions of the
laws of any state in which the Company or, as applicable, any of its
subsidiaries is incorporated or is qualified to do business for any act or
failure to act in the course of his duties.
 
 
10. Prior agreements; entire agreement. This Agreement sets forth the entire
agreement and understanding between the Company and Cardin, and any and all
prior written or oral agreements or understandings between the Company and
Cardin are hereby superseded.
 
 
11. Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall to any extent be held in any proceeding to
be invalid or unenforceable, the remainder of this Agreement, or the application
of such provision to Persons or circumstances other than those to which it was
held to be invalid or unenforceable, shall not be affected thereby, and each
remaining provision shall be valid and be enforced to the fullest extent
permitted by law.
 
 
12. No Waiver. Except as otherwise specifically provided herein, no delay on the
part of any party hereto in exercising any right, power, or privilege hereunder
shall operate as a waiver thereof; nor shall any waiver on the part of any party
hereto of any right, power, or privilege hereunder operate as a waiver of any
other right, power, or privilege hereunder; nor shall any single or partial
exercise of any right, power, or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power, or privilege
hereunder.
 
 
13. Headings and Other Matters. The headings of the paragraphs of this Agreement
are inserted for convenience of reference only and shall not be considered a
part hereof. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
 
 
14. Successors and Assigns. This Agreement is binding on the Company and its
successors, executors, and assigns, regardless of any change in the business
structure of the Company, be it through spinoff, merger, sale of stock, sale of
assets, or any other transaction.
 
 
15. Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Colorado without regard to conflict of laws principles.
 
 
16. Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against any of the parties in the courts of the State of
Colorado, County of Denver, or, if it has or can acquire jurisdiction, in the
United States District Court for the District of Colorado, and each of the
parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid in those courts. Process in any action or proceeding referred to in
the preceding sentence may be served on any party anywhere.
 
 
 
 

--------------------------------------------------------------------------------

 
17. Amendments. This Agreement may be amended or modified only by an agreement
in writing between the Company and Cardin.
 
 
18. Costs and expenses in event of breach. In the event that either party
breaches any of the terms of this Agreement, the non-defaulting party shall be
reimbursed by such defaulting party for all reasonable costs and expenses,
including, but not limited to, reasonable attorneys' fees incurred by the
non-defaulting party enforcing the terms of this Agreement and/or recovering
damages as a result of any such breach.
 
 
19. Counterparts and digital signatures. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original, and all of
which, when taken together, will be deemed to constitute one and the same
agreement. A facsimile, photocopy or a copy in PDF or other digitized image
format shall be deemed an original document for all purposes.
 
 
20. Notices. Any notices, requests, instructions, or other documents to be given
hereunder by Cardin to the Company or by the Company to Cardin shall be in
writing and shall be sent by nationally recognized overnight courier as set
forth below or at such other address as Cardin or the Company may designate by
prior written notice to the other: If to the Company then to: Altex Industries,
Inc., c/o Corporation Service Company, 1560 Broadway Ste 2090, Denver CO 80202.
If to Cardin, then to: Steven H. Cardin, 700 Colorado Blvd. #273, Denver CO
80206. Notices will be deemed effective upon receipt.
 


ALTEX INDUSTRIES, INC.








By: /s/ STEVEN H. CARDIN          
      Steven H. Cardin, President




STEVEN H. CARDIN




/s/ STEVEN H. CARDIN              
 
 
 
 

--------------------------------------------------------------------------------

 